


110 HR 4147 IH: To direct the Attorney General to provide grants for the

U.S. House of Representatives
2007-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4147
		IN THE HOUSE OF REPRESENTATIVES
		
			November 9, 2007
			Mr. King of New York
			 (for himself and Mr. Bishop of New
			 York) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To direct the Attorney General to provide grants for the
		  implementation of the Sex Offender Registration Tips Program.
	
	
		1.Grants for implementation of
			 Sex Offender Registration Tips Program
			(a)In
			 generalSubject to the
			 availability of the funds authorized to be appropriated under subsection (b),
			 the Attorney General shall provide grants to the not-for-profit community and
			 victim’s rights organization, Parents For Megan’s Law, Inc., to implement the
			 Sex Offender Registration Tips Program described in subsection (b).
			(b)Sex Offender
			 Registration Tips ProgramFor
			 purposes of subsection (a), the Sex Offender Registration Tips Program is a
			 program to reduce sexual victimization by—
				(1)providing up-to-date and accurate sex
			 offender registry information to Federal, State, and local law enforcement
			 entities through the National Megan’s Law Helpline staffed by Parents For
			 Megan’s Law, Inc., and the Internet website of such organization;
				(2)enabling the
			 analysis and coordination of community tips relating to sex offenders who fail
			 to register in the sex offender registry maintained by the jurisdiction
			 involved or who engage in activities in violation of conditions of their
			 probation or parole; and
				(3)identifying
			 geographic locations in which sex offenders are identified as being in
			 violation of the sex offender registry requirements of the jurisdiction
			 involved or of the conditions of their probation or parole.
				(c)Authorization of
			 AppropriationsThere is authorized to be appropriated $500,000
			 for grants under subsection (a) for each of the fiscal years 2009 through
			 2013.
			
